Citation Nr: 1505396	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  11-07 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for restrictive lung disease, to include as secondary to service-connected postoperative coronary artery disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1980 to January 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  In December 2014, a Board videoconference hearing was held before the undersigned; the transcript of the hearing is associated with the Veteran's record.


FINDING OF FACT

The Veteran's current restrictive lung disease (post-surgical changes of the chest wall and/or pleura) is reasonably shown to be a consequence of his service-connected coronary artery bypass surgery.


CONCLUSION OF LAW

Service connection for restrictive lung disease (post-surgical changes of the chest wall and/or pleura) as secondary to service-connected coronary artery bypass disease is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits, and applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter, since any error in notice or duty to assist omission is harmless.
Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  A disease may be service connected if shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) that the service connected disability caused or aggravated the disability for which secondary service connection is sought.

The Veteran has submitted opinions from his Army Medical Center pulmonologist stating that he has "dyspnea" from restrictive lung disorder, due to post-surgical changes of the chest wall and/or pleura due to his service-connected 2003 open-heart surgery.  The RO has denied the claim on the basis that the only shown lung disability is manifested by dyspnea, and that dyspnea is already compensated as part of the 60 percent rating assigned for heart disease.

Service connection was established for coronary artery disease, rated 60 percent from January 2004 (following a temporary total rating from September 2003).  The Veteran contends that his open heart surgery in 2003 caused the claimed lung disorder.  He has explained that he is seeking service connection for dyspnea related to restrictive lung disease secondary to his 2003 open heart surgery.  Originally, in his August 2009 claim, he referred to interstitial/infiltrative disorder, but has since expressly indicated that he seeks service connection for restrictive lung disease (as he does not have an interstitial/infiltrative disorder).

In brief, there is medical evidence of record that shows that the Veteran received provisional diagnoses of dyspnea and pulmonary interstitial/infiltrative disorders at Booke Army Medical Center (in records dated in June 2009).  A November 2009 VA examination report found no interstitial/infiltrative disorder exists in this case and found that no restrictive/obstructive process was proven by PFT.

A February 2010 medical opinion from Brooke Army Medical Center pulmonologist Dr. Morris states that a CT scan found no evidence of interstitial lung disease, but that the Veteran most likely has: (1) Chronic dyspnea related to post-surgical changes of the chest wall and/or pleura, and (2) mild reduction in diffusing capacity (DLCO) that may be either related to the post-surgical change or related to his prior history of smoking.  (The Board observes that the Veteran's mild reduction in diffusing capacity appears to be a symptom or clinical finding rather than a clearly distinguished disability entity.)

A March 2011 medical opinion from Dr. Morris (attached to the Veteran's March 2011 Form 9) includes a February 2011 Brooke Army Medical Center PFT report and states that the Veteran's "disorder should be properly categorized under the general heading of Restrictive Lung Disease and more specifically under category 6845: Chronic pleural effusion or fibrosis with an FEV1/FVC of 71-80 percent and DLCO below 66 percent predicted."

A May 2012 letter from Dr. Morris reiterates his prior opinions and findings.  It lists that the Veteran has: (1) "Post-surgical changes of the chest wall and/or pleura," and (2) "Mild reduction in diffusing capacity."  The etiology of the restrictive lung disease ("reduction in total lung capacity") is characterized as "Post-surgical changes" that are "primarily manifested by shortness of breath" that is "related to the coronary artery bypass surgery in 2003."  The noted reduced diffusing capacity is described as "may be either related to the above post-surgical lung changes or related to his prior history of smoking."

The Board finds that the most probative evidence of record establishes that the Veteran has been competently diagnosed with a chronic restrictive lung disorder that has been causally attributed to his service-connected coronary artery bypass surgery.  The RO's adjudications of this service connection claim have included concern over the question of whether manifestations of the restrictive lung disease may overlap with symptoms already compensated as part of the disability rating assigned for the cardiac disability.  Such questions are downstream matters to be resolved in the assignment of disability ratings.  The Board finds that the Veteran is entitled to an award of service connection for the diagnosed restrictive lung disease (characterized as a restrictive lung disease by the Veteran's pulmonologist in the March 2011 statement) because it is reasonably shown to have been caused by his service-connected coronary artery bypass surgery.






ORDER

Secondary service connection for restrictive lung disease (post-surgical changes of the chest wall and/or pleura) is granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


